Title: To George Washington from Benjamin Lincoln, 14 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     
                        Private
                        
                  Philadelphia Octr 14 1782
                  I was yesterday morning my dear General honored with your private letter of the 2d instant.
                  The picture your Excellency gives of the distresses of the army is horrible it is nevertheless, I doubt not, strictly true their sufferings require the immediate attention of Congress I shall without the least delay faithfully lay the matter open to them and shall not fail to represent in strong terms the probable ill consequences unless some speedy relief is granted.
                  You mention as a ground of complaint that the compensation to the Army for their services is left in a loose equivocal state &c.  Of this I am fully convinced and from the knowledge I have of the temper of Congress I have little expectations that the matter of half pay, to which I suppose you allude, will be in a better situation than it now is untill it shall be recommended by Congress to the several States to provide for their own officers which I am apprehensive will not be done unless Congress know, in some way or other, that it is the wish of the officers that they would do it.
                  You know sir that no monies can be appropriated but by the voice of nine States there were not that number in favor of half pay when the vote to grant it passed in Congress which was a vote before the consideration was signed and practiced upon but is not now—I see little probability that a sum equal to the half pay will be appropriated to that purpose and apportioned on the several States—Massachusetts is one of those States who have always been opposed to the measure indeed there is but one State east of this which agreed to it in the first place there is too great a part of the Union opposed to the half pay to think of carrying it through, the States in the oposition cannot be coerced—They say that they are willing to make a handsome compensation by compromise that they will give a sum which shall be just and honorable from this it will be difficult if not impossible to persuade them to depart—I am my self fully in opinion that it will be much best for the army to be referred to their several States and that their expectations will end in Chagrin and disappointment if they look for half pay from Congress—Let us for a moment reflect how Congress will avail themselves of money to discharge this debt they cannot appropriate any part of the sum, to this use, which shall be annually apportioned on the several States for the reasons I mentioned before there are not nine States in favor of it—Should it be said that it may be paid out of the revenue of some general Tax, it will not remove the objection the money arising from these general taxes must be appropriated also if such taxes were passed no one of those proposed has yet passed and I see little probability that any of them will soon if ever—see, after a years labor the present state of the proposed five ⅌Cent duty and if we attend to its progress we have, I think, little hope from general taxes it can hardly be supposed that thirteen States so differently situated should agree in a general tax which will in their opinion do equal justice to all of them.
                  Two other general taxes are proposed one on all the polls in the United States a difficulty is started at once it is said that the black men must not be fully included, if they are the southern States will probably object to it if they are not the other States will have their objections—A third tax proposed is to be laid upon every hundred acres of land, in the United States there is a great difference in the value of the lands and I suppose when it is considered the tax will be thought too unequal to be adopted.
                  I have been thus particular that I might fully impress on your Excellencys mind my ideas respecting the propriety and necessity of the officers applying to Congress requesting that they would recommend to the several States the discharge of the half pay in such way and manner as shall be mutually agreed on between them and their officers and I think the old soldiers who have served from the commencement of the war should not be forgotten.
                  Besides the greater probability there is that officers will be more fully compensated by being referred to their several States I think the opportunity of making a settlement which shall be consonant to the genius of the people among whom they must live should alone be a sufficient inducement for them to wish it.
                  Congress have lately ordered a farther sum of money to be borrowed in Europe that is appropriated solely to the support of the army and is not subject to the payment of any interest or old debt whatever though it was strongly urged that it might be the people are to be taxed for the payment of old debts and interest so many are interested in a Tax of this kind that I suppose it will be with more ease collected.
                  One milion of Gelders have lately been borrowed in Holland, perhaps more since our last accounts, if Congress would fund a loan here on that sum I should be in hopes that we might borrow enough to make the army some payment But these are matters you know my dear sir are out of my provence to direct I can only lend my personal enterest that such a measure may take place.
                  Your Excellency has known Congress much longer and much more intimately than I have—In all such public popular bodies delays will be created by the different views and interests of the different States although the justice and necessity of appointing Brigadiers to the Massachusetts & Connecticut Brigades is so apparent yet every attempt Which has been made to fill up the vacancy has hitherto proved abortive—I hope however that it will not be much longer delayed—I have frequently applied for leave to issue commissions to officers who long since have been appointed by their States and who have long served in the army without commissions but without success.  I hope to obtain it in a day or two.
                  The moment I can obtain leave from Congress I will commence my journey for Camp—The commissions for the captains in the Massachusetts line are made out.
                  I have written My dear Sir with great freedom because I thought it would be agreeable to you & because I could do it with perfect safety—with unlimited confidence and esteem I have the honor to be My dr General your affectionate humble servant
                  
                     B. Lincoln
                     
                  
               